DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0200983 (Dyer et al.) in view of US Patent Application Publication No. 2010/0253088 (Weinberger et al.).

Regarding claim 1, Dyer discloses an energy harvester, comprising: 
an elongated tubular casing extending around a longitudinal axis between opposed 5first and second ends (stator 210; see Fig. 2); 
at least one body arranged in the elongated tubular casing (see Fig. 2, magnet 230); and 
at least one helical electrical winding wound around the longitudinal axis of the elongated tubular casing (see Fig. 2, coil 250 is wound around the longitudinal axis of the tubular casing); 
wherein the at least one body is movable along the longitudinal axis with an alternate 10motion away from the first end towards the second end and away from the second end towards the first end to produce a first electrical signal due to an electromotive force in the at least one helical electrical winding as a result of said alternate motion (a magnet 230 is movably coupled with rail 220 such that magnet 230 is able to slide or more about rail 220 in displacement directions 240 along the major axis of rail 220. Moreover, a coil 250 is wound around stator 210 and rail 220 such that a movement of magnet 230 induces an electrical current across coil 250; see [0048]; [0049]; Fig. 2); and 
further comprises a piezoelectric transducer configured to co-operate in a kinetic energy transfer relationship with 15the at least one body so as to produce a second electrical signal (piezoelectric device attached and includes a piezoelectric material that generates an electric potential in response to mechanical stress experience by the material. The piezoelectric device further includes a set of electrodes coupled with the piezoelectric material. When an electric potential is generated by the piezoelectric material, a voltage is induced across the electrodes and this voltage is used to drive electric power to rechargeable storage cell 130 [0135]).

Dyer fails to expressly disclose wherein at least one of the opposed first and second ends of the casing comprise the piezoelectric transducer configured to co-operate in a kinetic energy transfer relationship with the at least one body as a result of the at least one body reaching in said alternate motion an end-of-travel position towards the piezoelectric transducer so as to produce a second electrical signal.

Weinberger discloses an energy generator wherein bumper members 7 can be fabricated from a material that absorbs the impact force and slows the motion of the mass 17. Additionally, bumper members 7 and/or mass can be fabricated from a piezoelectric material that generates energy each time mass 17 impacts bumper member 7. These piezoelectric elements can be connected to energy storage facility 76 through a power transformer and can provide a secondary source of energy generation [0049].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dyer with this feature of Weinberger so that each time the mass moves to one end, a bumper member of piezoelectric material not only slows the motion of the mass and absorbs the impact force, but it also generates energy each time for storage and subsequent use.

Regarding claim 2, Weimberger further discloses wherein the first and second ends of the elongated tubular casing each comprise a respective piezoelectric transducer configured to produce said second electrical signal (as discussed above with regards to claim 1, Weinberger discloses an energy generator wherein bumper members 7 can be fabricated from a material that absorbs the impact force and slows the motion of the mass 17. Additionally, bumper members 7 and/or mass can be fabricated from a piezoelectric material that generates energy each time mass 17 impacts bumper member 7. These piezoelectric elements can be connected to energy storage facility 76 through a power transformer and can provide a secondary source of energy generation [0049].  These bumper members are found at each end of the movement path (Fig. 7a).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dyer and include a bumper at each end of the movement path so that each time the mass moves to one end, a bumper member of piezoelectric material not only slows the motion of the mass and absorbs the impact force, but it also generates energy each time for storage and subsequent use.

Regarding claim 3, Dyer further discloses a guide structure extending along said longitudinal axis, wherein the at least one body is slidably coupled to the guide structure to facilitate said alternate motion (a magnet 230 is movably coupled with rail 220 such that magnet 230 is able to slide or more about rail 220 in displacement directions 240 along the major axis of rail 220; [0048]; [0049]).

Regarding claim 4, Dyer combined with Weinberger further discloses a bumper formation protruding from each of the first and second ends and configured to be impacted against by the at least one body as a result of the at least one body reaching end-of-travel positions in said alternate motion (Weinberger discloses an energy generator wherein bumper members 7 can be fabricated from a material that absorbs the impact force and slows the motion of the mass 17. Additionally, bumper members 7 and/or mass can be fabricated from a piezoelectric material that generates energy each time mass 17 impacts bumper member 7. These piezoelectric elements can be connected to energy storage facility 76 through a power transformer and can provide a secondary source of energy generation [0049].  These bumper members are found at each end of the movement path (Fig. 7a)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dyer and include a bumper at each end of the movement path so that each time the mass moves to one end, a bumper member of piezoelectric material not only slows the motion of the mass and absorbs the impact force, but it also generates energy each time for storage and subsequent use.

Regarding claim 5, Dyer further discloses wherein the at least one body arranged in the elongated tubular casing comprises a magnet (magnet 230; see Fig. 2; [0048]) having a magnetic polarization parallel to the longitudinal axis of the casing (see Fig. 2; [0048]; [0049] that shows how a magnetic field is created as the magnet moves along the casing longitudinal axis, and thus inherently the magnetic polarization must be parallel to the longitudinal axis for this to be implemented as such).

Regarding claim 7, Dyer further discloses wherein the at least one helical electrical winding is wound onto an outer surface of the elongated tubular casing (see Fig. 2).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0200983 (Dyer et al.) as modified by US Patent Application Publication No. 2010/0253088 (Weinberger et al.) and further in view of US Patent Application Publication No. 2012/0104877 (Isaacs). 

Regarding claim 6, Dyer and Weinberger disclose the energy harvester of claim 5.  Dyer fails to expressly disclose first and second magnets provided, respectively, at the first and second ends of the elongated tubular casing, said first and second further magnets having magnetic polarizations opposed to the magnet polarization of said magnet to counter impact of said at least one body against the first and second ends.

Isaacs discloses a portable linear generator, wherein a tube comprises a free magnet that is unattached and free to slide along the guide rod 13.  Magnets 14 and 15 are at respective ends and magnet 14 is oriented to repel magnet 16 and also magnet 15 is oriented to repel magnet 16 [0027] and the repelling forces of magnets 14 and 15 will combine with gravity and cause magnet 16 to move in an oscillating fashion [0029].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dyer as combined with Weinberger with this feature of Isaacs such that the magnets at each end of the casing will repel the body magnet and cause an oscillating movement in the casing to induce an electrical current across coil 250 and maximize the amount of current that is induced (Dyer [0050]).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0200983 (Dyer et al.) as modified by US Patent Application Publication No. 2010/0253088 (Weinberger et al.) and further in view of US Patent Application Publication No. 2009/0171404 (Irani et al.).

Regarding claim 8, Dyer and Weinberger disclose the energy harvester of claim 1 as discussed above.
Dyer fails to expressly disclose wherein the at least one helical electrical winding is wound within an open space defined by the elongated tubular casing).
	Irani discloses an energy generating system for a medical device, wherein a wire coil 22 is wound around an open space inside the casing and magnetic balls rolling and sliding within the length of the wire coil induce a current that is then transmitted to the medical device (see Fig. 3A; [0073]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dyer as combined with Weinberger with the substitution of the wire coil of Irani that is wound around the inside of the casing to create the predictable result of inducing a current. 

Allowable Subject Matter
Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0181738 (Hsu et al.) discloses a co-constructed power generation device.
US 2013/0300220 (Weiss) discloses system and methods for generating electricity.
US 2012/0299299 (Chan et al.) discloses self generating power source.
US 2008/0074083 (Yarger et al.) discloses system and method for storing energy.
US 2007/0030671 (Long et al.) discloses renewable energy flashlight
US 2003/0185000 (Mah) discloses faraday flashlight

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683